                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


   UNITED STATES OF AMERICA,                    )        CASE NO. 4:16-cr-88-04
                                                )
                           PLAINTIFF,           )        JUDGE SARA LIOI
                                                )
   vs.                                          )
                                                )        ORDER ON VIOLATION OF
                                                )        CONDITIONS OF PROBATION
                                                )
   ALECIA D. GAYLES,                            )
                                                )
                          DEFENDANT.            )

         A violation report was filed in this case on April 18, 2019. The Court referred this

matter to Magistrate Judge George J. Limbert to conduct appropriate proceedings and to file

a Report and Recommendation. The Magistrate Judge reported that a probation violation

hearing was held on May 6, 2019, wherein the defendant admitted to the following

violations:

                   1.   Unauthorized Use of Drugs
                   2.   Unauthorized Use of Drugs
                   3.   Failure to Pay Restitution as Ordered
                   4.   Failure to Work Toward GED

         The Magistrate Judge filed a Report and Recommendation on May 6, 2019, in which

the Magistrate Judge recommended that the Court find that the defendant has violated the

conditions of her probation.

         A Final Probation Violation Hearing was conducted on August 14, 2019. Defendant

Alecia D. Gayles was present and represented by Attorney John W. Greven. The United

States was represented by Assistant United States Attorney Damoun Delaviz. United States

Probation Officer Luke Filippi was also present at the hearing.
       No objections were filed to the report and recommendation of the Magistrate Judge.

Upon review, the Court adopts the report and recommendation of Magistrate Judge Limbert

and finds the defendant to be in violation of her terms and conditions of her probation.

       IT IS ORDERED that the defendant’s probation be extended for a period of one year

under the same terms and conditions as previously imposed. Defendant was also admonished

for her violations, instructed to have no further infractions and to fully comply with the

terms and conditions of her probation.

       Additionally, the court ordered if defendant’s work hours are 30 hours per week the

condition regarding GED shall be suspended. If her hours fall below 30 hours per week, she

must work towards obtaining her GED. Defendant is advised that any further violations may

result in revocation of probation and imposition of an appropriate prison term.



       IT IS SO ORDERED.



   Dated: August 14, 2019
                                                     HONORABLE SARA LIOI
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
